
	

114 HR 1215 IH: To exempt certain 16- and 17-year-old children employed in logging or mechanized operations from child labor laws.
U.S. House of Representatives
2015-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1215
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2015
			Mr. Labrador (for himself, Mr. Duncan of South Carolina, Mr. McClintock, Mr. Ribble, Mr. Simpson, Mr. Benishek, Mr. Pearce, Mr. Babin, Mr. Westerman, and Mr. Grothman) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To exempt certain 16- and 17-year-old children employed in logging or mechanized operations from
			 child labor laws.
	
	
 1.Short titleThis Act may be cited Future Logging Careers Act. 2.Child labor law exemptions for logging and mechanized operationsThe Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.) is amended—
 (1)in section 3 (29 U.S.C. 203)— (A)in subsection (l), by adding at the end the following: , and that employment of employees ages sixteen or seventeen years in a logging or mechanized operation in an occupation that the Secretary of Labor finds and declares to be particularly hazardous for the employment of children of such ages shall not be deemed to constitute oppressive child labor if such employee is employed by his parent or by a person standing in the place of his parent in a logging or mechanized operation owned or operated by such parent or person; and
 (B)by adding at the end the following:  (z) (1)Logging—
 (A)means— (i)the felling, skidding, yarding, loading and processing of timber by equipment other than manually operated chainsaws and cable skidders;(ii)the felling of timber in mechanized operations; (iii)the bucking or converting of timber into logs, poles, ties, bolts, pulpwood, chemical wood, excelsior wood, cordwood, fence posts, or similar products;
 (iv)the collecting, skidding, yarding, loading, transporting and unloading of such products in connection with logging;
 (v)the constructing, repairing and maintaining of roads or camps used in connection with logging; the constructing, repairing, and maintenance of machinery or equipment used in logging; and
 (vi)other work performed in connection with logging; and (B)does not include the manual use of chain saws to fell and process timber and the use of cable skidders to bring the timber to the landing.
 (2)Mechanized operation— (A)means the felling, skidding, yarding, loading and processing of timber by equipment other than manually operated chainsaws and cable skidders; and
 (B)includes whole tree processors, cut-to-length processors, stroke boom delimbers, wheeled and track feller-bunchers, pull thru delimbers, wheeled and track forwarders, chippers, grinders, mechanical debarkers, wheeled and track grapple skidders, yarders, bulldozers, excavators, and log loaders.; and
 (2)in section 13(c) (29 U.S.C. 211(c)), by adding at the end the following:  (8)The provisions of section 12 relating to child labor shall apply to an employee who is 16 or 17 years old employed in a logging or mechanized operation in an occupation that the Secretary of Labor finds and declares to be particularly hazardous for the employment of children ages 16 or 17, except where such employee is employed by his parent or by a person standing in the place of his parent in a logging or mechanized operation owned or operated by such parent or person..
			
